            Case 1:20-mc-00217-VSB Document 1 Filed 02/26/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA

                                                 )
 In re: Subpoenas served on Nonparty             )   Civil Misc. No. 2020-mc-_____(___-___)
 Microtrace , LLC dated January 15, 2020         )
                                                 )
                                                 )
 IN RE: KEURIG GREEN MOUNTAIN                    )    PENDING IN THE UNITED STATES
 SINGLE-SERVE ANTITRUST                          )       DISTRICT COURT FOR THE
 LITIGATION                                      )     SOUTHERN DISTRICT OF NEW
                                                 )        YORK – MULTIDISTRICT
                                                             PROCEEDING NO.
 (This document relates to all actions.)         )         14-MD-02542-VSB-SLC
                                                 )
                                                 )
                                                 )

                 MICROTRACE, LLC'S MOTION TO QUASH SUBPOENAS
                             AND STAY DEPOSITION



         Nonparty Microtrace, LLC, a Minnesota limited liability company ("Microtrace"),

moves this Court for an order, pursuant to Rules 26, 30(b), and 45(d)(3) of the Federal

Rules of Civil Procedure, quashing the Subpoenas issued January 15, 2020, to Microtrace

by Keurig Green Mountain, Inc., named as defendant in the above-referenced MDL

litigation ("Keurig"). As further relief, Microtrace requests that this Court stay document

production from Microtrace under the Subpoenas and stay any deposition(s) in the MDL

until a final, non-appealable court ruling as to whether and to what extent the Keurig

Subpoenas should be quashed or modified. This Motion is based on the Memorandum of

Law, Declarations, Exhibits and all supporting papers filed in accordance with Local Rule

7.1 and the arguments of counsel, together with all of the files, records and proceedings to

date.

                                             1
CORE/3001512.0002/157770285.1
            Case 1:20-mc-00217-VSB Document 1 Filed 02/26/20 Page 2 of 2



Dated: February 26, 2020                  /s/ Kevin D. Conneely
                                          Kevin D. Conneely (MN #0192703)
                                          STINSON LLP
                                          50 South Sixth Street, Suite 2600
                                          Minneapolis, Minnesota 55402
                                          Telephone: (612) 335-1500
                                          Kevin.conneely@stinson.com

                                          ATTORNEYS FOR MOVANT
                                          MICROTRACE, LLC




                                         2
CORE/3001512.0002/157770285.1
